Citation Nr: 1825836	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDINGS OF FACT

Degenerative joint disease of the left knee had its onset in service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current left knee condition was caused by a motor vehicle accident in December 1955, during active duty service.  See May 2014 Notice of Disagreement, March 2018 Board Hearing Transcript.  He asserts that he began having problems within a year of leaving service and received treatment for his knee condition in the various places he lived; however due to his advanced aged (the Veteran is over 80 years of age) many of the doctors who treated the Veteran are retired or deceased.  See July 2014 Appeal to Board of Veterans' Appeals.  In addition, he has submitted lay statements corroborating his account.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The May 2014 VA examiner diagnosed with bilateral contusion/soft tissue injury, left knee meniscal tear s/p arthroscopic repair, and bilateral degenerative joint disease.  VA treatment records show the Veteran suffered pain in the knee after a December 1955 automobile accident.  See December 1955 Form 1482, and June 1956 Sick Call Treatment Record.  

The Board acknowledges that the May 2014 VA examiner provided a negative nexus opinion in regard to direct service connection.  The VA examiner determined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran was evaluated after his automobile accident and was noted to have a bruise over both patella.  X-rays of both knees were negative at the time of the injury and that the Veteran's separation medical examination was negative for any knee problems.  The examiner further added that according to an orthopedic consult from April 2004, the Veteran suffered an additional injury to his left knee in approximately 1986.  See May 2014 VA examination.

The Veteran states that his left knee hit the dashboard during a 1955 accident.  He states that he noticed weakness in his left leg following the accident.  He further states that he subsequently had bulges behind his left knee that had to be drained, 5 arthroscopic surgeries, and a total knee replacement.  See May 2014 VA examination, June 2014 Notice of Disagreement, July 2014 Appeal to Board of Veterans' Appeals, and July 2015 Veteran's Correspondence.  The Veteran also clarified that his knee problems began within a year of leaving service but he did not take action regarding his left knee disability because he did not realize an off base injury qualified for service connection.  See July 2015 Veteran's Correspondence.  Finally, the Veteran indicated that any subsequent injury to his left knee was incurred as a result of weakness in his left knee that resulted from the original injury.  Id.  In addition, he has submitted lay statements corroborating his account of having left knee problems since the in-service left knee injury.

The Board finds the Veteran's report regarding the onset of his symptoms to be competent and credible, especially given the corroborating lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the left knee is warranted.  38 C.F.R. § 3.303 (a).


ORDER

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


